NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YVES RONALD MARC, AKA Robert                    No.    16-73283
Queen, AKA Ronald Smith,
                                                Agency No. A035-157-142
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Yves Ronald Marc, a native and citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Marc’s request
for oral argument is denied.
under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s particularly

serious crime determinations. Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077

(9th Cir. 2015). We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for

review.

      The agency did not abuse its discretion in determining Marc’s conviction for

conspiracy to illegally acquire firearms under 18 U.S.C. §§ 371, 922(a)(6),

924(a)(1)(A) was a particularly serious crime barring him from eligibility for

withholding of removal, where it applied the appropriate factors to weigh the

seriousness of the crime in a case-specific inquiry. See Avendano-Hernandez, 800
F.3d at 1077 (The court’s review “is limited to ensuring that the agency relied on

the appropriate factors and proper evidence to reach [its] conclusion.” (internal

quotation marks omitted)). Contrary to Marc’s contention, the BIA did not

misconstrue his conviction as involving the sale of firearms, where, in its

consideration of the facts and circumstances of the conviction, it noted that the

ultimate purpose of the scheme was to sell the weapons.

      Substantial evidence supports the agency’s adverse credibility

determination, where Marc’s testimony relating to his claim of past harm

conflicted with documentary evidence. See Shrestha v. Holder, 590 F.3d 1034,

1046-48 (9th Cir. 2010) (adverse credibility determination supported under the


                                          2                                   16-73283
totality of the circumstances). The record does not support Marc’s contentions that

the agency ignored evidence or arguments, or that it failed to provide sufficient

reasoning. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      Because the credibility determination is supported, substantial evidence

supports the agency’s denial of CAT relief, where Marc failed to show it was more

likely than not that he would be tortured in Haiti. See 8 C.F.R. §§ 1208.18(a)(1),

208.16(c)(2). We reject Marc’s contention that our holding in Ridore v. Holder,

696 F.3d 907 (9th Cir. 2012), requires us to conclude otherwise.

      PETITION FOR REVIEW DENIED.




                                          3                                  16-73283